Order entered January 2, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00849-CR

                        DOMINIQUE RASHAD FRAZIER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F18-70781-I

                                            ORDER
       Before the Court is appellant’s December 30, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January

29, 2020. Appellant is cautioned that further extension requests are disfavored.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE